Exhibit 10.1

AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

AND

SEVERANCE AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT AND SEVERANCE AGREEMENT (the
“Amendment”) is made and entered into as of the 20th day of August, 2010, by and
between Acuity Specialty Products, Inc. and its parent, Zep Inc. (collectively,
the “Company”), and John K. Morgan (“Executive”).

WHEREAS, Acuity Brands, Inc. and Executive previously entered into that certain
Amended and Restated Change in Control Agreement, dated as of April 21, 2006,
which agreement was amended on July 23, 2007, October 13, 2009, and December 28,
2009 (“Change in Control Agreement”); and

WHEREAS, Acuity Brands, Inc. and Executive also previously entered into that
certain Amended and Restated Severance Agreement, dated as of August 1, 2005,
which was amended on April 26, 2006, July 23, 2007, October 13, 2009, and
December 28, 2009 (“Severance Agreement”); and

WHEREAS, pursuant to the 2009 amendments, certain provisions of each of the
Change in Control Agreement and the Severance Agreement were modified to conform
to guidelines issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), in a manner consistent with Internal Revenue Service
Notice 2010-6; and

WHEREAS, the parties now wish to further modify the Severance Agreement,
consistent with Notice 2010-6, to comply with additional guidance issued under
Code section 409A, and to revoke the termination of the Severance Agreement and
the Change in Control Agreement provided for in the amendments to such
agreements dated October 13, 2009.

AMENDMENT

NOW, THEREFORE, the parties hereby agree as follows:

1. Release of Claims. Section 4.10 of the Severance Agreement is hereby deleted
in its entirety and replaced with the following language:

“4.10 Release of Claims. If the Executive shall fail to execute and return a
release of claims substantially in the form attached hereto as Exhibit A
(“Release”) to the General Counsel of the Company, without modification, within
the time period specified in the Release, all rights under this Agreement shall
lapse and the Executive shall have no further right to compensation under this
Agreement. Notwithstanding any other provision of this Agreement regarding the
timing of the payment of benefits hereunder, provided Executive timely executes
the Release without revocation, the payments provided for in this Agreement that
would otherwise have been made prior to the 60th day following the Executive’s
Date of Termination, shall be made on such date and no payment hereunder shall,
under any circumstances, be made before such date.”



--------------------------------------------------------------------------------

2. Revocation of Termination. The parties hereby revoke the notice of
termination of the Change in Control Agreement and the Severance Agreement
contained in the amendments of such agreements dated October 13, 2009.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

ZEP INC. By:   /s/ Robert P. Collins

 

ACUITY SPECIALTY PRODUCTS, INC. By:   /s/ Robert P. Collins     /s/ John K.
Morgan JOHN K. MORGAN

 

2